Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust announces significant increase in Montney reserves and land valuations CALGARY, Oct. 30 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (the "Trust" or "ARC") announced today the receipt of independent evaluations on its properties in northeastern British Columbia at Dawson and west of Dawson that indicate: << - An increase in proved reserves of 171 Bcf (29 mmboe) and proved plus probable reserves of 254 Bcf (43 mmboe) for the developed portion of the Dawson property. The 416 Bcf of proved plus probable reserves recognized for the Montney at Dawson is a 138 per cent increase over year-end 2007 reserves for this property. This represents a 25 per cent recovery factor of the 2.0 Tcf of Original Gas in Place (OGIP)(1) on these lands. - Including sections where no reserves are currently assigned, the total OGIP for the Upper Montney in the Dawson area is estimated to be 3.8 Tcf, with the ARC company gross share of 93 per cent being 3.5 Tcf - The total ARC company gross OGIP in the Upper Montney Formation in the lands west of Dawson is estimated to be 4.6 Tcf (5.5 Tcf in total). - In total, ARC now has exposure to 8.1 Tcf of OGIP in the Upper Montney on its Dawson properties and lands west of Dawson. Assigned reserves represent six per cent of total OGIP. >> ARC engaged GLJ Petroleum Consultants Ltd. (GLJ) to update the Dawson property reserves and also prepare best estimates of OGIP associated with our Montney rights in British Columbia based upon an effective date of September 30, 2008. Unless noted otherwise, the reserves and OGIP estimates are presented on a company gross basis (i.e. working interest). John Dielwart, ARC's President and CEO, said, "This is just the first small step towards recognizing the true reserve potential of the Montney in the Dawson area. We see the potential for recovery factors to exceed 50 per cent on the 8.1 Tcf, but this needs further testing and analysis before we are prepared to provide a contingent resources estimate. With just six per cent of this OGIP recognized as reserves, over time, we see the potential for a dramatic uplift in ARC's total Corporate reserves. Based on reserve adds for Dawson alone, we expect a significant improvement in our Finding, Development and Acquisition costs over last year." << Dawson Reserves Estimates >> Based on this independent evaluation, it is estimated that the OGIP for the Dawson area is 3.8 Tcf, of which 2.0 Tcf are on sections to which reserves have been assigned (see map). ARC's Company Gross exposure to the OGIP is 93 per cent or 3.5 Tcf. GLJ have assigned proved plus probable Non-Associated Gas Reserves of 417 Bcf for the Dawson area, which includes 289 Bcf of proved reserves(2). This represents a total addition and revision of 171 Bcf (29 mmboe) of proved reserves and 254 Bcf (43 mmboe) of proved plus probable reserves for the Dawson property compared to the evaluation which was performed by GLJ as at December 31, 2007 (based on 6:1 gas/oil boe conversion(3) and recognizing liquid yields). These amounts represent 15 percent of the total corporate proved plus probable reserves of 286 mmboe at year-end 2007 and 13 per cent of the 225 mmboe of proved reserves. The 43 mmboe of proved plus probable reserves represents almost two years of ARC's current production. << Units Dec. 31, Sept. 30, 2007 2008 Montney Original Gas in Place (OGIP) Tcf 1.1 3.8 Montney OGIP on Unassigned Reserves Sections Tcf 0.2 1.8 Montney OGIP on Assigned Reserves Sections Tcf 0.9 2.0 Proved plus Probable (2P) Initial Recoverable (Raw Gas) Bcf 226 498 Cumulative Production (Raw Gas) Bcf 38 50 Proved plus Probable Remaining (Raw Gas) Bcf 188 448 2P Company Gross Sales Gas (Montney) Bcf 174 416 2P Company Gross Sales Gas (Non-Montney) Bcf 1 1 2P Total Company Gross Oil Equivalent Mmboe 30.2 71.5 >> The increase in the recoverable reserves estimate is related to well production performance, successful drilling activities and a more aggressive future drilling program targeting a higher well density per section than planned last year. The assigned proved plus probable reserves will require future development capital of over $550 million. The proved plus probable reserves booked were based on an average drilling assumption of three horizontal equivalent wells per section (or 20 fracture stimulations per section) leading to a 25 per cent recovery factor.
